     Case 2:13-cv-31570 Document 44 Filed 11/23/20 Page 1 of 2 PageID #: 669




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION


Maricela Mendoza, et al.,

                         Plaintiffs,

v.                                                   Civil Action Number 2:13-v-31570

Ethicon, Inc., et al.,

                         Defendants.

                           MEMORANDUM OPINION AND ORDER

        On October 21, 2020, I entered an order directing plaintiffs to show cause on or before

November 20, 2020, why their case should not be dismissed as to the remaining defendants,

Ethicon, Inc. and Johnson & Johnson, pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure and Rule 41.1 of the Local Rules of Civil Procedure. The Order was sent to the plaintiffs

at their last known address and posted on the court’s website.

        Plaintiffs failed to respond to the Show Cause Order. Pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure and after weighing

the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), the court finds that

the plaintiffs failed to prosecute their case. The court ORDERS that the above defendants are

dismissed without prejudice. There are no remaining defendants in this case and, therefor, the

court further ORDERS that the case is DISMISSED and STRICKEN from the court’s active

docket. All pending motions are DENIED as moot.
    Case 2:13-cv-31570 Document 44 Filed 11/23/20 Page 2 of 2 PageID #: 670




        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiffs at their address.

                                  ENTER: November 23, 2020
